        Case 19-70071-FJS             Doc 16      Filed 01/22/19 Entered 01/22/19 16:25:23                 Desc Main
                                                 Document        Page 1 of 12
                                                United States Bankruptcy Court
                                          Eastern District of Virginia, Norfolk Division

                                  CHAPTER 13 PLAN AND RELATED MOTIONS

 Name of Debtor(s):                                                                      Case No: 19-70071
 Ingram, Willie Dean




This plan, dated January 22, 2019 , is:

     [X] the first Chapter 13 plan filed in this case.
     [ ] a modified Plan that replaces the
          [ ] confirmed or [ ] unconfirmed Plan dated             .

Date and Time of Modified Plan Confirmation Hearing:


Place of Modified Plan Confirmation Hearing:


The plan provisions modified by this filing are:


Creditors affected by this modification are:


1.   Notices

To Creditors:

         Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this
         plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
         attorney, you may wish to consult one.

         If you oppose the plan s treatment of your claim or any provision of this plan, you or your attorney must file an
         objection to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered
         by the Bankruptcy Court.

         (1) Richmond and Alexandria Divisions:
         The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
         Bankruptcy Rule 3015.
         (2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
                 (a) A scheduled confirmation hearing will not be convened when:
                         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
                         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and
                            the objecting party removes the scheduled confirmation hearing prior to 3:00 pm on the last
                            business day before the confirmation hearing.

         In addition, you may need to timely file a proof of claim in order to be paid under any plan.

         The following matters may be of particular importance.

         Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an
         item is checked as Not Included or if both boxes are checked, the provision will be ineffective if set out later in the
         plan.
          Case 19-70071-FJS               Doc 16       Filed 01/22/19 Entered 01/22/19 16:25:23                               Desc Main
                                                      Document      Page 2 of 12
A.        A limit on the amount of a secured claim, set out in Section 4.A which may                     [ ] Included         [X] Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money security                      [ ] Included         [X] Not included
          interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                                     [ ] Included         [X] Not included

2.   Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $ 225.00 per month for 60 months. Other payments to
     the Trustee are as follows:

     The total amount to be paid into the Plan is $ 13,500.00 .

3.   Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
     A. Administrative Claims under 11 U.S.C. § 1326.
         1. The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10%, of all sums received
              under the plan.
         2. Check one box:

          [X]       Debtor(s) attorney has chosen to be compensated pursuant to the no-look fee under Local Bankruptcy Rule
                    2016-1(C)(1)(a) and (C)(3)(a) and will be paid $ 4,328.00 balance due of the total fee of $ 5,223.00 concurrently
                    with or prior to the payments to remaining creditors.

          [ ]       Debtor(s) attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must
                    submit applications for compensation as set forth in the Local Rules.

     B. Claims under 11 U.S.C. §507.
        The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in monthly
        installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to 3.C below:


     Creditor                                           Type of Priority                                        Estimated Claim   Payment and Term
                                                                                                                                           125.00
     Internal Revenue Service                           Taxes                                                         750.00               6 mos
     Virginia Dept of Taxation                          Taxes                                                         350.00                58.33
                                                                                                                                           6 mos

     C. Claims under 11 U.S.C. § 507(a)(1)

          The following priority creditors will be paid prior to other priority creditors but concurrently with administrative claims
          above.

     Creditor                                           Type of Priority                                        Estimated Claim   Payment and Term



4.   Secured Creditors: Motions to Value Collateral ( Cramdown ), Collateral being Surrendered, Adequate Protection
     Payments, and Payment of certain Secured Claims.

     A.         Motions to Value Collateral (other than claims protected from cramdown by 11 U.S.C. § 1322(b)(2) or by the
                final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the Court, the Court may
                grant the debtor(s)' motion to value collateral as set forth herein.

     This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from cramdown by
     11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)' principal residence] or by the final paragraph of 11 U.S.C. § 1325(a) [motor vehicles
     purchased within 910 days or any other thing of value purchased within 1 year before filing bankruptcy], in which the replacement value is
     asserted to be less than the amount owing on the debt. Such debts will be treated as secured claims only to the extent of the replacement
     value of the collateral. That value will be paid with interest as provided in sub-section D of this section. You must refer to section
     4(D) below to determine the interest rate, monthly payment and estimated term of repayment of any crammed down loan. The
     deficiency balance owed on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the
     Plan. The following secured claims are to be crammed down to the following values:

                                                                                                    Estimated
     Creditor                      Collateral                              Purchase Date            Debt Bal.                     Replacement Value
     None
         Case 19-70071-FJS               Doc 16      Filed 01/22/19 Entered 01/22/19 16:25:23                                Desc Main
                                                    Document      Page 3 of 12
     B. Real or Personal Property to be Surrendered.

     Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the claims
     of the following creditors in satisfaction of the secured portion of such creditors' allowed claims. To the extent that the collateral
     does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a non-priority
     unsecured claim. Confirmation of the Plan shall terminate the automatic stay under § § 362(a) and 1301(a) as to the interest of
     the debtor(s), any co-debtor(s) and the estate in the collateral .

     Creditor                                            Collateral Description                          Estimated Value    Estimated Total Claim
     None

     C. Adequate Protection Payments.

     The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims secured
     by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as follows:

     Creditor                                            Collateral                      Adeq. Protection Monthly Payment      To Be Paid By
     None

     Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
     7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the order
     for relief).

     D. Payment of Secured Claims on Property Being Retained (except only those loans provided for in section 6 of the Plan):

     This section deals with payment of debts secured by real and/or personal property [including short term obligations, judgments,
     tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each allowed secured
     claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral's replacement value as
     specified in sub-section A of this section, whichever is less, with interest at the rate provided below, the monthly payment
     specified below until the amount of the secured claim has been paid in full. Upon confirmation of the Plan, the valuation
     specified in sub-section A and interest rate shown below will be binding unless a timely written objection to confirmation
     is filed with and sustained by the Court.
                                                                   Approx. Bal. Of Debt or
                                                                        Crammed Down                     Interest                  Monthly Payment
     Creditor                     Collateral                                        Value                   Rate                       & Est. Term


     None

     E. Other Debts.

     Debts which are (i) mortgage loans secured by real estate which is the debtor(s)' principal residence, or (ii) other long term
     obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
     payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.

5.   Unsecured Claims.

     A. Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution remaining
     after disbursement to allowed secured and priority claims. Estimated distribution is approximately 10.84 %. The dividend
     percentage may vary depending on actual claims filed. If this case were liquidated under Chapter 7, the debtor(s) estimate that
     unsecured creditors would receive a dividend of approximately 7.89 %.

     B. Separately classified unsecured claims.

     Creditor                                      Basis for Classification                              Treatment
     None

6.   Mortgage Loans Secured by Real Property Constituting the Debtor(s)' Principal Residence; Other Long Term Payment
     Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing default
     under 11 U.S.C. § 1322(b)(5).

     A. Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors listed below will be
         Case 19-70071-FJS               Doc 16          Filed 01/22/19 Entered 01/22/19 16:25:23                              Desc Main
                                                        Document      Page 4 of 12
     paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if any, will be paid by the Trustee
     either pro rata with other secured claims or on a fixed monthly basis as indicated below, without interest unless an interest rate
     is designated below for interest to be paid on the arrearage claim and such interest is provided for in the loan agreement. A
     default on the regular contract payments on the debtor(s) principal residence is a default under the terms of the plan.

                                                                    Regular                                                                  Monthly
                                                                    Contract          Estimated        Arrearage    Estimated Cure          Arrearage
     Creditor                    Collateral                         Payment           Arrearage     Interest Rate           Period           Payment
                                 5120 Walkers Grant Ln, Virginia
     Chase Mtg                   Beach, VA 23455-2559                 0.00                 0.00         0.00%                 0--1              0.00
                                 5120 Walkers Grant Ln, Virginia
     PNC Mortgage                Beach, VA 23455-2559                 0.00                 0.00         0.00%                 0--1              0.00
     Wells Fargo Home            5104 Walkers Grant Ln, Virginia
     Mortgage                    Beach, VA 23455-2559                 0.00                 0.00         0.00%                 0--1              0.00

     B. Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the regular
     contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such debts shall be
     cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth below.

                                                                    Regular
                                                                    Contract          Estimated        Interest Rate             MonthlyPayment on
     Creditor                    Collateral                         Payment           Arrearage        on Arrearage            Arreargae & Est. Term


     None

     C. Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate constituting
     the debtor(s)' principal residence upon which the last scheduled contract payment is due before the final payment under the Plan
     is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. § 1322(c)(2) with interest at the rate
     specified below as follows:

                                                                               Interest              Estimated                              Monthly
     Creditor                    Collateral                                       Rate                   Claim                       Payment & Term


     None

7.   Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts, leases
     and/or timeshare agreements listed below.

     A. Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory contracts.

     Creditor                                 Type of Contract
     None

     B. Executory Contracts and unexpired leases to be assumed. The debtor(s) assume the following executory contracts. The
     debtor(s) agrees to abide by all terms of the agreement. The Trustee will pay the pre-petition arrearages, if any, through
     payments made pro rata with other priority claims or on a fixed monthly basis as indicated below.

                                                                                                              Monthly Payment              Estimated
     Creditor                                 Type of Contract                                  Arrearage          for Arrears            Cure Period
     None

8.   Liens Which Debtor(s) Seek to Avoid.

     A. The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following judicial liens
     and non-possessory, non-purchase money liens that impair the debtor(s)' exemptions. Unless a written objection is timely filed
     with the Court, the Court may grant the debtor(s)' motion and cancel the creditor's lien. If an objection is filed, the Court
     will hear evidence and rule on the motion at the confirmation hearing.

                                                                                                                       Exemption
     Creditor                                 Collateral                                  Exemption Basis                Amount    Value of Collateral
     None

     B. Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or will file and
     serve separate adversary proceedings to avoid the following liens or security interests. The creditor should review the notice or
     summons accompanying such pleadings as to the requirements for opposing such relief. The listing here is for information
         Case 19-70071-FJS              Doc 16        Filed 01/22/19 Entered 01/22/19 16:25:23                       Desc Main
                                                     Document      Page 5 of 12
     purposes only.

     Creditor                         Type of Lien                     Description of Collateral        Basis for Avoidance
     None

9.   Treatment and Payment of Claims.

          All creditors must timely file a proof of claim to receive any payment from the Trustee.
          If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
          confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This
          paragraph does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case,
          after the debtor(s) receive a discharge.
          If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
          will be treated as unsecured for purposes of distribution under the Plan.
          The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
          If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by
          the court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be
          treated by the plan.
          Unless otherwise ordered by the Court, the amount of the creditor s total claim listed on the proof of claim controls over any
          contrary amounts listed in the plan.

10. Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
    Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
    loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
    other creditors to the extent required by the Local Rules of this Court.

11. Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total of
    $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court after
    notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the Local
    Rules of this Court.

12. Nonstandard Plan Provisions
    [X] None. If None is checked, the rest of Part 12 need not be completed or reproduced.

     Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision
     not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan
     are ineffective.

     The following plan provisions will be effective only if there is a check in the box Included in § 1.C.


Dated: January 22, 2019

Debtor 1 (Required)                                                     Debtor(s)' Attorney

Debtor 2 (Required)


Liberty Law Group
505 S Independence Blvd Ste 107
Virginia Beach, VA 23452-1150
(757) 333-0599

          By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
          certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
          Form Plan, other than any nonstandard provisions included in Part 12.
        Case 19-70071-FJS              Doc 16       Filed 01/22/19 Entered 01/22/19 16:25:23                      Desc Main
                                                   Document      Page 6 of 12
Exhibits:         Copy of Debtor(s)' Budget (Schedules I and J); Matrix of Parties Served with plan


                                                         Certificate of Service

I certify that on January 22, 2019, I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service
     List.



 Abnb Fcu                                                            Bank of America
 830 Greenbrier Cir                                                  PO Box 982238
 Chesapeake, VA 23320-2624                                           El Paso, TX 79998-2238


 Capital One Bank                                                    Capital One Bank USA N
 PO Box 30281                                                        15000 Capital One Dr
 Salt Lake City, UT 84130-0281                                       Richmond, VA 23238-1119


 Chartway Federal Cre                                                Chase Card
 5700 Cleveland St                                                   PO Box 15298
 Virginia Beach, VA 23462-1752                                       Wilmington, DE 19850-5298


 Chase Mtg                                                           Credit Control Corp
 PO Box 24696                                                        11821 Rock Landing Dr
 Columbus, OH 43224-0696                                             Newport News, VA 23606-4207


 Elizabeth River Tunnels                                             Emergency Physicians of Tidewater
 700 Port Centre Pkwy Ste 2B                                         PO Box 7549
 Portsmouth, VA 23704-5901                                           Portsmouth, VA 23707-0549


 Implant Dentistry of Virginia                                       Internal Revenue Service
 2021 Pleasure House Rd                                              PO Box 7346
 Virginia Beach, VA 23455-2709                                       Philadelphia, PA 19101-7346


 Midland Funding                                                     Military Star
 2365 Northside Dr Ste 30                                            The Exchange
 San Diego, CA 92108-2709                                            PO Box 740890
                                                                     Cincinnati, OH 45274-0890

 PNC Mortgage                                                        Professional Credit SE
 PO Box 8703                                                         400 International Way
 Dayton, OH 45401-8703                                               Springfield, OR 97477-7004


 Staplesmill Chase Condo Assoc.                                      Td Bank USA/Targetcred
 c/o Thomas, Adams et al Holland Plaza Of                            PO Box 673
 4176 S Plaza Trl Ste 128                                            Minneapolis, MN 55440-0673
 Virginia Beach, VA 23452-1920

 United Property Associates                                          Virginia Dept of Taxation
 Staplesmill Chase Condo Assoc.                                      PO Box 1115
 525 S Independence Blvd Ste 200                                     Richmond, VA 23218-1115
 Virginia Beach, VA 23452-1189
        Case 19-70071-FJS            Doc 16      Filed 01/22/19 Entered 01/22/19 16:25:23                    Desc Main
                                                Document      Page 7 of 12
 Wells Fargo Bank                                                Wells Fargo Home Mortgage
 PO Box 14517                                                    PO Box 14411
 Des Moines, IA 50306-3517                                       Des Moines, IA 50306-3411




                                                                      Signature

                                                                      Liberty Law Group
                                                                      505 S Independence Blvd Ste 107
                                                                      Virginia Beach, VA 23452-1150
                                                                      (757) 333-0599 Fax: (757) 351-457


                                   CERTIFICATE OF SERVICE PURSUANT TO RULE 7004

I hereby certify that on 01/22/2019 true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the following
creditor(s):
Bank of America
Capital One Bank
Wells Fargo Bank


certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                      /s/ Kurt F. Easton
                                                                      Signature of attorney for debtor(s)



[ver. 10/18]
              Case 19-70071-FJS                    Doc 16          Filed 01/22/19 Entered 01/22/19 16:25:23                                     Desc Main
                                                                  Document      Page 8 of 12
 Fill in this information to identify your case:


 Debtor 1          Willie
                   ___ ____Dean  Ingram
                           ____________ ____ _____ ______ ____ _____ _______ __________ ____ ____
                     F irst Name                Middle Name                 Last Name

 Debtor 2            ___ ____ _____ _______ ____ _____ ______ _________ _______ ____ _____ _____ __
 (Spouse, if filing) F irst Name                Middle Name                 Last Name


 United States Bankruptcy Court for the: Eastern District of Virginia, Norfolk Division

 Case num ber        19-70071
                     ___ ____ _____ ______ _____ _____ ______ ____ _____                                        Check if this is:
     (If known)
                                                                                                                    An amended filing
                                                                                                                    A supplement showing post-petition
                                                                                                                    chapter 13 income as of the following date:
                                                                                                                    ________________
Official Form 6I                                                                                                    MM / DD / YYYY


Schedule I: Your Income                                                                                                                                            12/13
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:           Describe Employment


1.    Fill in your employment
      information.                                                                Debtor 1                                         Debtor 2 or non-filing spouse

       If you have more than one job,
       attach a separate page with
       information about additional          Employment status                     Employed                                           Employed
       employers.                                                                  Not employed                                       Not employed
       Include part-time, seasonal, or
       self-employed work.
                                             Occupation                       __________________________________               __________________________________
       Occupation may Include student
       or homemaker, if it applies.
                                             Employer’s name                 __________________________________                __________________________________


                                             Employer’s address              __ ____ _______ _____ ____ _____ __________ __   ___ _______ ____ _____ ____ ______ _____ ______
                                                                               Number Street                                    Number     Street

                                                                             __ ____ _____ ______ _____ _____ __________ __   ___ _______ __ ______ _____ _______ ____ _____ _

                                                                             ____ _____ ____ _______ ____ _____ ______ ____   _____ _____ _____ ______ ____ _____ ______ ____


                                                                             __ ____ _____ ______ _____ _____ __________ __   _____ _____ ______ _____ ____ _____ ______ ____
                                                                               Cit y              State   ZIP Code              City                    State ZIP Code

                                             How long employed there?              _______                                      _______

 Part 2:           Give Details About Monthly Income

       Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
       spouse unless you are separated.
       If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
       below. If you need more space, attach a separate sheet to this form.

                                                                                                          For Debtor 1          For Debtor 2 or
                                                                                                                                non-filing spouse
 2.     List monthly gross wages, salary, and commissions (before all payroll
        deductions). If not paid monthly, calculate what the monthly wage would be.              2.
                                                                                                              0.00
                                                                                                        $___________               $____________

 3.     Estimate and list monthly overtime pay.                                                   3.   + $___________
                                                                                                              0.00             +   $____________


 4.     Calculate gross income. Add line 2 + line 3.                                             4.          0.00
                                                                                                        $__________                $____________



Official Form 6I                                                         Schedule I: Your Income                                                               page 1
              Case 19-70071-FJS                               Doc 16              Filed 01/22/19 Entered 01/22/19 16:25:23                                             Desc Main
                                                                                 Document      Page 9 of 12
Debtor 1             Willie
                    ___      Dean
                        _______ ____Ingram
                                    _____ ______ _____ ____ _______ ____ _____ _____                                           Case numb er          19-70071
                                                                                                                                              (if known) _____ _______ _____ ____ _______ _____ ____
                    First Name          Middle Name                Last Name



                                                                                                                              For Debtor 1            For Debtor 2 or
                                                                                                                                                      non-filing spouse

      Copy line 4 here ............................................................................................   4.              0.00
                                                                                                                               $___________               $_____________

5.    List all payroll deductions:

       5a. Tax, Medicare, and Social Security deductions                                                              5a.             0.00
                                                                                                                              $____________              $_____________
       5b. Mandatory contributions for retirement plans                                                               5b.             0.00
                                                                                                                              $____________              $_____________
       5c. Voluntary contributions for retirement plans                                                               5c.             0.00
                                                                                                                              $____________              $_____________
       5d. Required repayments of retirement fund loans                                                               5d.             0.00
                                                                                                                              $____________              $_____________
       5e. Insurance                                                                                                  5e.             0.00
                                                                                                                              $____________              $_____________
       5f. Domestic support obligations                                                                               5f.             0.00
                                                                                                                              $____________              $_____________

       5g. Union dues                                                                                                 5g.             0.00
                                                                                                                              $____________              $_____________

       5h. Other deductions. Specify: __________________________________                                              5h.    + $____________
                                                                                                                                       0.00          +   $_____________

 6.    Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g +5h.                                     6.              0.00
                                                                                                                              $____________              $_____________

 7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                                            7.             0.00
                                                                                                                              $____________              $_____________


 8.   List all other income regularly received:
       8a. Net income from rental property and from operating a business,
           profession, or farm
           Attach a statement for each property and business showing gross
           receipts, ordinary and necessary business expenses, and the total
                                                                                                                                    900.00
                                                                                                                              $____________              $_____________
           monthly net income.                                                                                        8a.
        8b. Interest and dividends                                                                                    8b.             0.00
                                                                                                                              $____________              $_____________
       8c. Family support payments that you, a non-filing spouse, or a dependent
           regularly receive
           Include alimony, spousal support, child support, maintenance, divorce
                                                                                                                                      0.00
                                                                                                                              $____________              $_____________
           settlement, and property settlement.                                  8c.
       8d. Unemployment compensation                                                                                  8d.            0.00
                                                                                                                              $____________              $_____________
       8e. Social Security                                                                                            8e.          2,169.82
                                                                                                                              $____________              $_____________
        8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental                                                    0.00
                                                                                                                              $____________              $_____________
            Nutrition Assistance Program) or housing subsidies.
            Specify: ___________________________________________________ 8f.

        8g. Pension or retirement income                                                                              8g.          3,141.24
                                                                                                                              $____________              $_____________

        8h. Other monthly income. Specify: _______________________________                                            8h.    + $____________
                                                                                                                                       0.00            + $_____________
 9.    Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                          9.           6,211.06
                                                                                                                              $____________              $_____________

10. Calculate   monthly income. Add line 7 + line 9.
      Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                                      10 .
                                                                                                                                  6,211.06
                                                                                                                              $___________       +        $_____________ = $_____________
                                                                                                                                                                                6,211.06

11.   State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
      other friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
      Specify: _______________________________________________________________________________                                                                             11.   + $_____________
                                                                                                                                                                                           0.00
12.   Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
      Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies                                         12.        6,211.06
                                                                                                                                                                                   $_____________
                                                                                                                                                                                   Combined
                                                                                                                                                                                   monthly income
 13. Do     you expect an increase or decrease within the year after you file this form?
            No.
                           None
            Yes. Explain:


  Official Form 6I                                                                      Schedule I: Your Income                                                                        page 2
                Case 19-70071-FJS                      Doc 16          Filed 01/22/19 Entered 01/22/19 16:25:23                                      Desc Main
                                                                      Document      Page 10 of 12
     Fill in this information to identify your case:

     Debtor 1           Willie
                       ___      Dean
                           _______      Ingram
                                   ____ _____ ____ _____ ______ ____ _______ _____ ____ _______ ____ _
                        First Name                  Middle Name                   Last Name                         Check if this is:
     Debtor 2           ___ ____ _____ _______ ____ _____ _____________ ____ _____ ____ _______ ___
     (Spouse, if filing) First Name                 Middle Name                   Last Name
                                                                                                                        An amended filing
                                                                                                                        A supplement showing post-petition chapter 13
     United Sta tes Bankruptcy Court for th e: Eastern District of Virginia, Norfolk Division                           expenses as of the following date:
                                                                                                                        ________________
     Case num ber        19-70071
                        ___ ____ _____ ______ _____ _____ ______ _______ __                                             MM / DD / YYYY
      (If known)
                                                                                                                        A separate filing for Debtor 2 because Debtor 2
                                                                                                                        maintains a separate household
Official Form 6J
Schedule J: Your Expenses                                                                                                                                           12/13

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 Part 1:               Describe Your Household

1.    Is this a joint case?

           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                        No
                        Yes. Debtor 2 must file a separate Schedule J.

2.    Do you have dependents?                          No                                       Dependent’s relations hip to              De pendent’s   Does d epe ndent live
      Do not list Debtor 1 and                         Yes. Fill out this information for Debtor 1 or Debtor 2                            age            with you?
      Debtor 2.                                        each dependent..........................
                                                                                                                                                             No
      Do not state the dependents’                                                              Grandaughter
                                                                                                _________________________                 4
                                                                                                                                          ________
      names.                                                                                                                                                 Yes

                                                                                                _________________________                 ________           No
                                                                                                                                                             Yes

                                                                                                _________________________                 ________           No
                                                                                                                                                             Yes

                                                                                                _________________________                 ________           No
                                                                                                                                                             Yes

                                                                                                _________________________                 ________           No
                                                                                                                                                             Yes

3.    Do your expenses include
                                                       No
      expenses of people other than
      yourself and your dependents?                    Yes

Part 2:            Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 6I.)                                                          Your expenses

 4.     The rental or home ownership expenses for your residence. Include first mortgage payments and
        any rent for the ground or lot.                                                                                             4.
                                                                                                                                                   566.00
                                                                                                                                            $_____________________

        If not included in line 4:
        4a.    Real estate taxes                                                                                                    4a.             0.00
                                                                                                                                            $_____________________
        4b.    Property, homeowner’s, or renter’s insurance                                                                         4b.            40.02
                                                                                                                                            $_____________________
        4c.    Home maintenance, repair, and upkeep expenses                                                                        4c.            150.00
                                                                                                                                            $_____________________

        4d.    Homeowner’s association or condominium dues                                                                          4d.            240.00
                                                                                                                                            $_____________________

     Official Form 6J                                                   Schedule J: Your Expenses                                                              page 1
                Case 19-70071-FJS                   Doc 16           Filed 01/22/19 Entered 01/22/19 16:25:23                           Desc Main
                                                                    Document      Page 11 of 12
 Debtor 1            Willie
                     ___     Dean
                         _______ ____Ingram
                                      _____ ______ _____ ____ _______ ____ _____ _____          Case numb er          19-70071
                                                                                                               (if known) _____ _______ _____ ____ _______ _____ ____
                     First Name     Middle Name         Last Name




                                                                                                                                Your expenses

                                                                                                                               $_____________________
                                                                                                                                      507.00
 5.    Additional mortgage payments for your residence, such as home equity loans                                      5.


 6.    Utilities:
        6a.     Electricity, heat, natural gas                                                                         6a.            200.00
                                                                                                                               $_____________________
        6b.     Water, sewer, garbage collection                                                                       6b.            120.00
                                                                                                                               $_____________________
        6c.     Telephone, cell phone, Internet, satellite, and cable services                                         6c.             0.00
                                                                                                                               $_____________________

        6d.                     Telephone
                Other. Specify: _______________________________________________                                        6d.            165.00
                                                                                                                               $_____________________

 7.    Food and housekeeping supplies                                                                                  7.             580.04
                                                                                                                               $_____________________

 8.    Childcare and children’s education costs                                                                        8.             190.00
                                                                                                                               $_____________________
 9.    Clothing, laundry, and dry cleaning                                                                             9.             200.00
                                                                                                                               $_____________________
10.    Personal care products and services                                                                             10.            150.00
                                                                                                                               $_____________________
11.    Medical and dental expenses                                                                                     11.            150.00
                                                                                                                               $_____________________

12.    Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                                      250.00
                                                                                                                               $_____________________
       Do not include car payments.                                                                                    12.

13.     Entertainment, clubs, recreation, newspapers, magazines, and books                                             13.            100.00
                                                                                                                               $_____________________
14.     Charitable contributions and religious donations                                                               14.            200.00
                                                                                                                               $_____________________

15.     Insurance.
        Do not include insurance deducted from your pay or included in lines 4 or 20.

        15a .   Life insurance                                                                                         15a .          80.00
                                                                                                                               $_____________________
        15b .   Health insurance                                                                                       15b .           0.00
                                                                                                                               $_____________________
        15c.    Vehicle insurance                                                                                      15c.           163.00
                                                                                                                               $_____________________
        15d .   Other insurance. Specify:_______________________________________                                       15d .           0.00
                                                                                                                               $_____________________

16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
                                                                                                                                       0.00
                                                                                                                               $_____________________
        Specify: ________________________________________________________                                              16.


17.    Installment or lease payments:

        17a .   Car payments for Vehicle 1                                                                             17a.            0.00
                                                                                                                               $_____________________

        17b .   Car payments for Vehicle 2                                                                             17b .           0.00
                                                                                                                               $_____________________

        17 c.   Other. Specify:_________________________________
                                                               ______________                                          17c.            0.00
                                                                                                                               $_____________________

        17 d.   Other. Specify:_________________________________
                                                               ______________                                          17d .           0.00
                                                                                                                               $_____________________

18.    Your payments of alimony, maintenance, and support that you did not report as deducted from                                     0.00
                                                                                                                               $_____________________
       your pay on line 5, Schedule I, Your Income (Official Form 6I).                                                  18.


19.    Other payments you make to support others who do not live with you.                                                             0.00
                                                                                                                               $_____________________
       Specify:_______________________________________________________                                                  19.


20.    Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

        20a .   Mortgages on other property                                                                           20 a.          1,564.00
                                                                                                                               $_____________________

        20b .   Real estate taxes                                                                                     20b .            0.00
                                                                                                                               $_____________________

        20c.    Property, homeowner’s, or renter’s insurance                                                          20c.            31.00
                                                                                                                               $_____________________

        20d .   Maintenance, repair, and upkeep expenses                                                              20d .           100.00
                                                                                                                               $_____________________

        20e .   Homeowner’s association or condominium dues                                                           20e .           240.00
                                                                                                                               $_____________________



      Official Form 6J                                              Schedule J: Your Expenses                                                           page 2
             Case 19-70071-FJS                   Doc 16           Filed 01/22/19 Entered 01/22/19 16:25:23                            Desc Main
                                                                 Document      Page 12 of 12
 Debtor 1          Willie
                  ___      Dean
                      _______ ____Ingram
                                  _____ ______ _____ ____ _______ ____ _____ _____            Case numb er          19-70071
                                                                                                             (if known) _____ _______ _____ ____ _______ _____ ____
                  First Name    Middle Name          Last Name




21.     Other. Specify: _________________________________________________                                           21 .            0.00
                                                                                                                           +$_____________________

22.    Your monthly expenses. Add lines 4 through 21.
                                                                                                                                  5,986.06
                                                                                                                             $_____________________
       The result is your monthly expenses.                                                                         22 .




23.   Calculate your monthly net income.
                                                                                                                                   6,211.06
                                                                                                                              $_____________________
      23a.   Copy line 12 (your combined monthly income) from Schedule I.                                          23a.

      23b.   Copy your monthly expenses from line 22 above.                                                        23b .   – $_____________________
                                                                                                                                   5,986.06

      23c.   Subtract your monthly expenses from your monthly income.
                                                                                                                                     225.00
                                                                                                                              $_____________________
             The result is your monthly net income.                                                                23c.




24.    Do you expect an increase or decrease in your expenses within the year after you file this form?

       For example, do you expect to finish paying for your car loan within the year or do you expect your
       mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

          No.
          Yes.    None




      Official Form 6J                                           Schedule J: Your Expenses                                                            page 3
